Appeal by the *706defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered May 28, 1991, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was charged with selling heroin to an undercover police officer. She attempted to raise the defense of agency when she testified that she had only intended to direct the purchaser to a seller in the hope that the purchaser would then give her a few bags of narcotics. In rebuttal, another undercover officer was permitted to testify that the defendant had previously sold crack cocaine to him.
We find no merit to the defendant’s contention that the trial court erred in permitting the People to introduce evidence that she sold crack cocaine to an undercover officer before the instant heroin sale. The officer’s testimony was admissible to rebut the defendant’s agency defense (see, People v Lam Lek Chong, 45 NY2d 64, cert denied 439 US 935; People v Alers, 182 AD2d 822; People v Gonzalez, 175 AD2d 179) that she did not intend to sell the crack cocaine but only to assist the purchaser in buying it.
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Bracken, J. P., Miller, O’Brien and Pizzuto, JJ., concur.